t c memo united_states tax_court lloyd e dawson jr petitioner v commissioner of internal revenue respondent docket nos filed date charles gordon reed for petitioner steven m diamond and wanda cohen for respondent memorandum findings_of_fact and opinion wells judge respondent determined the following deficiencies in and additions to petitioner’s federal income taxes these cases hereinafter referred to as the instant case have been consolidated for purposes of trial briefing and opinion year sec_6662 additions to tax penalty deficiency sec_6651 sec_6653 sec_6654 sec_6661 dollar_figure -0- dollar_figure -0- dollar_figure -0- big_number dollar_figure -0- dollar_figure -0- dollar_figure after concessions the only issues remaining for decision are whether petitioner is entitled to innocent spouse relief from liability for the understatement_of_tax attributable to funds his former wife katy dawson embezzled during and whether funds embezzled by ms dawson during constitute community_income one half of which is taxable to petitioner findings_of_fact some of the facts have been stipulated for trial pursuant to rule the parties' stipulations are incorporated in this memorandum opinion by reference and are found accordingly general background at the time of the filing of the petitions herein petitioner resided in orange texas from date through date petitioner was employed by the u s navy and from date through date was employed by gulf states utilities as a power plant operator and control operations foreman unless otherwise indicated all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years in issue petitioner married ms dawson on date and the marriage continued through the years in issue petitioner and ms dawson had two daughters who lived with them during the years in issue bank accounts maintained and certain borrowing by petitioner and ms dawson during the years in issue petitioner and ms dawson maintained a joint checking account with mid county teachers credit_union port neches texas mid county teachers for which both petitioner and ms dawson had signature_authority and on which petitioner wrote checks petitioner and ms dawson maintained a joint account with texaco port arthur works employees’ federal credit_union port arthur texas texaco p a w ms dawson was primary account_holder and petitioner was joint owner of the account which included a joint savings account and a joint checking account both petitioner and ms dawson had signature_authority for the joint checking account and petitioner wrote checks on the account petitioner and ms dawson maintained another joint account with texaco p a w petitioner was primary account_holder and ms dawson was joint owner of the account petitioner ms dawson and pauline although the parties stipulated that the joint account included both a checking and a savings account they did not further explain that account arrangement dupree ms dawson’s mother had signature_authority for the joint account the statements for the foregoing accounts were mailed to the residence of petitioner and ms dawson petitioner opened and looked at some of the statements petitioner also knew where the statements were kept at their residence and he was able to review them whenever he desired beginning date and continuing thereafter through the remainder of petitioner and ms dawson maintained a joint checking account with first national bank of mid county both petitioner and ms dawson had signature_authority for the joint checking account petitioner wrote checks on the account to pay family bills the statements for the account were also sent to petitioner’s residence petitioner reviewed and reconciled the statements on date a home improvement loan from texaco p a w to petitioner and ms dawson in the amount of dollar_figure was outstanding on that date petitioner and ms dawson applied for and received an additional home improvement loan in the amount of dollar_figure from texaco p a w and refinanced the outstanding balance of the earlier home improvement loan the new balance of the home improvement loan they received on that date thus became dollar_figure facts with respect to ms dawson’s employers ms dawson was employed by port arthur home health services pahhs and beaumont home health services bhhs from until date the corporations were wholly owned and or operated by dr ruth constant dr constant during and ms dawson was employed by pahhs and bhhs as an accounting supervisor and was the second person in charge of the corporations after dr constant pahhs and bhhs each operated two different programs a primary care program and a medicare program ms dawson had complete authority over the payroll accounting for the programs including the input of data into the computer systems for the payrolls and the review of the payrolls each of the four programs viz pahhs primary care pahhs medicare bhhs primary care and bhhs medicare had two checking accounts a general account and a payroll account for a total of eight checking accounts while employed by pahhs and bhhs ms dawson had signature_authority for and was authorized to issue checks from all eight checking accounts and had complete responsibility and full authority for the issuance of all payroll checks by pahhs and bhhs during the middle of petitioner worked for dr constant as a computer consultant at such time petitioner was the sole_proprietor of a computer consulting business that included the delivery of computer equipment and the setting up of computerized bookkeeping and payroll systems petitioner installed computer equipment for pahhs and bhhs and set up their computerized bookkeeping and payroll systems he also taught the employees of pahhs and bhhs how to use the systems such computerized bookkeeping and payroll systems that were set up by petitioner included the four payroll checking accounts and the four general checking accounts maintained by pahhs and bhhs that are referred to above petitioner also installed computers in the offices of other corporations operated by dr constant during petitioner also worked as a handyman for bhhs setting up offices and moving boxes and furniture during ms dawson caused checks to be issued to herself from the payroll checking accounts maintained by pahhs and bhhs for her wages from the corporations in the amounts of dollar_figure and dollar_figure respectively also during that year in addition to the checks for her wages she used the computerized payroll system installed by petitioner to cause checks to be issued to herself from the payroll checking accounts in the amount of dollar_figure ms dawson signed each of the checks petitioner operated such business from the middle of through the end of on behalf of pahhs or bhhs ms dawson issued to herself between and payroll checks per month with the amount of each check ranging from dollar_figure to dollar_figure the checks were endorsed by ms dawson and were deposited into joint checking accounts maintained by petitioner and ms dawson during that year during ms dawson caused checks to be issued to herself from the payroll checking accounts maintained by pahhs and bhhs for her wages from the corporations in the amounts of dollar_figure and dollar_figure respectively also during that year in addition to the checks for her wages she used the computerized payroll system installed by petitioner to cause checks to be issued to herself from such payroll checking accounts in the amount of dollar_figure ms dawson signed each of these checks on behalf of pahhs or bhhs the checks were endorsed by ms dawson and were deposited into joint checking accounts maintained by petitioner and ms dawson during that year petitioner deposited certain of the checks ms dawson received from pahhs and bhhs into their joint checking account with first national bank of mid county ms dawson did not hide from petitioner the funds she had embezzled on date believing that ms dawson had embezzled funds dr constant fired her expenditures by petitioner and ms dawson during date a new lincoln continental automobile was purchased for ms dawson’s use the purchase was financed with a loan of dollar_figure during date petitioner wrote two checks to golden triangle remodeling totaling dollar_figure for the cost of a three-car garage added to their home on date petitioner purchased a new ford big bronco automobile the purchase was financed with a loan of dollar_figure to petitioner on which payments were made during during petitioner and ms dawson wrote checks totaling dollar_figure on their joint checking account with mid county teachers also during that year petitioner and ms dawson wrote checks or made transfers totaling dollar_figure from their joint checking account with texaco p a w nearly all of the funds deposited into the joint checking account maintained by petitioner and ms dawson with texaco p a w during were spent in that year between january and date petitioner and ms dawson paid dollar_figure to golden triangle remodeling for the addition of a computer room over their garage the room was furnished in with inter alia a desk a computer cabinet and custom-built bookcases during july and august of don lightfoot home builder inc made improvements to the residence of petitioner and ms dawson that consisted of remodeling its living room and the bedrooms of their two daughters the remodeling included installation of hardwood floors and new draperies in all three rooms removal of part of a wall and the addition of a skylight to one bedroom and of a bay window to the other on date don lightfoot home builder inc was paid dollar_figure for the improvements by a check drawn on the joint checking account with texaco p a w petitioner also signed a check payable to beaumont cobbs carpet inc in the amount of dollar_figure to pay expenses for remodeling one of his daughter’s bedrooms petitioner was aware of the remodeling done at his home during ms dawson purchased beds for their daughters at a cost of dollar_figure a red cherry dining room set at a cost of between dollar_figure and dollar_figure a 25-inch color television and set of oak entertainment cabinets a crystal chandelier a living room set a number of sewing machines two portable televisions with built-in video cassette recorders and a camcorder petitioner was aware of the items ms dawson purchased for their home during also during a new mercury sable automobile was purchased that was financed with a loan to petitioner petitioner also purchased a nissan pickup truck for dollar_figure and paid for it with two checks he wrote on the joint checking account with texaco p a w petitioner and ms dawson also lent dollar_figure to ms dawson’s sister and her husband for the purchase of a truck also during petitioner purchased a 28-foot wood- hulled chris craft boat chris craft for dollar_figure paid for by withdrawals from the joint checking account with texaco p a w the chris craft was licensed and registered to petitioner the interior cabin of the chris craft was decorated by fowler’s furniture design gallery fowler’s in date at a total cost of dollar_figure petitioner and ms dawson met with an employee of fowler’s to discuss the decoration petitioner incurred labor and parts expenses for work performed on the chris craft by eastex marine maintenance on or about the following dates in the following amounts date dollar_figure date dollar_figure date dollar_figure date dollar_figure total dollar_figure additionally petitioner paid over dollar_figure for further work on the chris craft petitioner docked the chris craft at the beaumont yacht club and the membership in the club was in his name only petitioner paid an annual membership fee and monthly docking fees to the beaumont yacht club for the chris craft that totaled approximately dollar_figure per year during petitioner and ms dawson went on a caribbean cruise during such year ms dawson’s parents went on a caribbean cruise that petitioner and ms dawson gave them as a present for their anniversary the cost of the trip was dollar_figure also during that year petitioner ms dawson and their daughter audrey went on a vacation to disneyland in california the dollar_figure cost of the trip was paid with a check drawn on the joint checking account with mid county teachers on christmas eve petitioner and ms dawson gave ms dawson’s sister her husband her sister’s two children and petitioner’s and ms dawson’s daughter audrey a vacation to disneyland the dollar_figure cost of the trip was paid with a check drawn on the joint checking account with mid county teachers during petitioner and ms dawson were members of the pompano club a private dining club on date petitioner and ms dawson purchased a passport motor home motor home for dollar_figure from henry courts rv ms dawson did not hide from petitioner any of the items she purchased with embezzled funds petitioner’s and ms dawson’s income_tax returns petitioner and ms dawson timely filed a joint federal_income_tax return for each of their and taxable years hereinafter respectively referred to as the return and return their return reported wage income of dollar_figure adjusted_gross_income of dollar_figure and that petitioner’s compensation from gulf states utilities was dollar_figure their return reported wage income of dollar_figure adjusted_gross_income of dollar_figure and that petitioner’s compensation from gulf states utilities was dollar_figure forms w-2 for the taxable_year show wages paid to ms dawson by pahhs and bhhs in the amounts of dollar_figure and dollar_figure respectively such forms w-2 include dollar_figure in wages from pahhs and dollar_figure in wages bhhs paid to ms dawson that were omitted from petitioner’s and ms dawson’s return for that year petitioner assisted ms dawson in preparing the return the purported signature of petitioner on the return is not in fact petitioner’s signature petitioner filed a separate federal_income_tax return for the taxable_year on date certain events occurring subsequent to the years in issue petitioner and ms dawson separated on date and were divorced on date on or about date ms dawson pled guilty in the u s district_court eastern district of texas district_court to one count of embezzlement in violation of u s c sec_666 and one count of income_tax evasion for the tax_year in violation of sec_7201 ms dawson was sentenced to months’ incarceration in federal prison at the time of trial ms dawson was on supervised release from federal prison she was ordered by the district_court to pay and at the time of trial she was paying restitution to dr constant and taxes to the internal_revenue_service irs for in accordance with a payment schedule developed with the irs opinion innocent spouse issue the first issue that we must consider is whether petitioner has shown that he is an innocent spouse with respect to the understatement_of_tax attributable to the funds embezzled by ms dawson in spouses who file joint tax returns generally are jointly and severally liable for federal_income_tax due on their combined incomes as well as for interest on and additions to the tax sec_6013 25_f3d_1289 5th cir affg tcmemo_1993_252 the general_rule is mitigated to some extent by sec_6013 known as the innocent_spouse_rule park v commissioner supra congress regards joint_and_several_liability as an important adjunct to the privilege of filing joint tax returns which generally results in a lower tax on the combined incomes of spouses than would be due were they to file separate returns and any relaxation of the rule_of liability depends upon compliance with the conditions of sec_6013 57_tc_373 because of its remedial purpose however the innocent_spouse_rule must not be given an unduly narrow or restrictive reading 509_f2d_162 5th cir the question whether a taxpayer has established that he or she is entitled to relief as an innocent spouse is one of fact park v commissioner supra pincite sec_6013 provides in pertinent part that if a a joint_return has been made under this section for a taxable_year b on such return there is a substantial_understatement of tax attributable to grossly_erroneous_items of one spouse c the other spouse establishes that in signing the return he or she did not know and had no reason to know that there was such substantial_understatement and d taking into account all the facts and circumstances it is inequitable to hold the other spouse liable for the deficiency in tax for such taxable_year attributable to such substantial_understatement then the other spouse shall be relieved of liability for tax including interest penalties and other_amounts for such taxable_year to the extent such liability is attributable to such substantial_understatement a taxpayer must prove that each requirement of sec_6013 is met and failure to prove any one of the requirements prevents a taxpayer from qualifying for relief as an innocent spouse park v commissioner supra pincite 826_f2d_470 6th cir affg 86_tc_228 94_tc_126 affd 992_f2d_1132 11th cir in the instant case the parties stipulated that petitioner filed a joint_return with ms dawson for notwithstanding that the signature on the return purporting to be petitioner’s is not in fact his respondent also concedes that there was a substantial_understatement of tax attributable to grossly_erroneous_items of ms dawson on the return respondent contends however that petitioner knew or had reason to know of the substantial_understatement and that it is not inequitable to hold petitioner liable for the deficiency attributable to the substantial_understatement the knowledge test as stated above requires a taxpayer to show that at the time of signing a joint_return he or she did not know and had no reason to know of the substantial_understatement of tax on the return the relevant knowledge is of the transaction giving rise to the income omitted from the return rather than of the tax consequences of such transaction the failure of one spouse to sign a return does not prevent such return from being considered a joint_return if the nonsigning spouse intended to file a joint_return see 780_f2d_561 6th cir affg in part and revg and remanding in part tcmemo_1984_310 56_tc_1 park v commissioner supra pincite4 sanders v united_states supra pincite bokum v commissioner supra pincite consequently a spouse who knows or has reason to know of such a transaction does not qualify for relief as an innocent spouse park v commissioner supra sanders v united_states supra a spouse has reason to know of an understatement if a reasonably prudent taxpayer under the circumstances of the alleged innocent spouse at the time of signing the return could be expected to know that the tax_liability stated was erroneous or that further investigation was warranted park v commissioner supra pincite citing sanders v united_states supra pincite and n in deciding the issue factors we consider include the level of education of the spouse seeking relief the spouse’s involvement in the family’s business and financial affairs unusual or lavish expenditures made by the family and the culpable spouse’s refusal to be forthright about the couple’s income park v commissioner f 3d pincite sanders v united_states f 2d pincite in reaching our decision we consider the interplay among the factors and different factors will predominate in different cases 59_f3d_374 2d cir affg tcmemo_1993_390 turning to the facts of the instant case we find that even if at the relevant time petitioner did not actually know that ms dawson was embezzling funds from her employers ie the source of the income he knew or had reason to know of the receipt of the income attributable to the embezzlement as to the first factor level of education petitioner has presented no evidence we note however that during the years in issue petitioner was employed by gulf states utilities as a power plant operator and control operations foreman employment from which he earned over dollar_figure in and that he had been so employed since beginning in mid-1987 and continuing through the years in issue petitioner also operated a computer consulting business that included the delivery and installation of computer equipment and the setting up of computerized bookkeeping and payroll systems certainly he had some experience in business and financial matters as to the second factor involvement in the family’s finances petitioner contends that ms dawson or her mother handled his family’s financial affairs and that he was uninvolved we cannot conclude with certainty from the record whether or not petitioner had actual knowledge that ms dawson had embezzled funds from her employers when the return was signed for instance at trial ms dawson testified that at the time the couple purchased a motor home in petitioner told her to get more money from the agency ie her employers so that they could make a larger downpayment the motor home was purchased on date after the filing of the return in date accordingly such testimony even if we were to believe it would not necessarily establish that petitioner was aware in date that ms dawson was embezzling funds from her employers although ms dawson testified that petitioner had made similar statements at other times she could not recall specific instances in such matters prior to date when he admits he assumed responsibility for writing checks to pay his family’s bills perfect knowledge of one’s family’s financial affairs however is not required to satisfy the reason to know standard 780_f2d_561 6th cir affg in part and revg and remanding in part tcmemo_1984_310 sanders v commissioner supra pincite we conclude that petitioner had sufficient involvement in his family’s affairs to put a reasonable person in his position on notice that the income reported in the return was erroneous or that further inquiry was warranted during ms dawson caused pahhs and bhhs to issue to her between and payroll checks per month with the amounts of the checks ranging from dollar_figure to dollar_figure all of the funds embezzled by ms dawson during were deposited in joint bank accounts over which petitioner had signature_authority and on which he wrote checks the statements for the accounts were mailed to the residence of petitioner and ms dawson and he opened and looked at least some of the statements petitioner knew where the statements were kept at their residence and he could have reviewed them whenever he desired perusal of the bank statements would have alerted petitioner to the actual level of the couple’s income furthermore the number of deposits of payroll checks made by ms dawson in the accounts and the dollar amount of the deposits reflected in the statements would have shown petitioner that the amount of income ms dawson was receiving from her employers was larger than the amount he claimed to have believed that it was during a taxpayer claiming innocent spouse relief cannot simply turn a blind eye to facts within his or her reach that would have put a reasonably prudent taxpayer on notice that further inquiry needed to be made sanders v united_states supra pincite bokum v commissioner t c pincite 57_tc_732 moreover in date petitioner opened a joint checking account at first national bank of mid county into which he deposited certain of ms dawson’s payroll checks checks that petitioner concedes represented some of the funds embezzled from pahhs and bhhs petitioner reviewed and reconciled the statements for the account as stated above petitioner admitted that he assumed responsibility for writing checks to pay his family’s bills at that time prior to the time the return was filed in date petitioner should have become aware no later than march or date of the true level of his family’s income and expenditures moreover petitioner assisted ms dawson in preparing their joint income_tax return in addition to his involvement in his family’s financial affairs we consider it significant that petitioner was involved in the business of ms dawson’s employers pahhs and bhhs during petitioner delivered installed and programmed computerized bookkeeping and payroll systems for pahhs and bhhs in the offices of bhhs petitioner taught the employees of pahhs and bhhs to use the systems during ms dawson used the systems to embezzle funds from her employers petitioner also installed computers in the offices of other corporations operated by dr constant petitioner also worked as a handyman for bhhs setting up offices and moving furniture and boxes the third factor we consider is the presence of unusual or lavish expenditures by petitioner’s family a taxpayer claiming relief as an innocent spouse cannot close his or her eyes to unusual or lavish expenditures that might have alerted him or her to unreported income 72_tc_1164 57_tc_680 the presence of unusual or lavish expenditures may put a taxpayer on notice that it is probable that income is being omitted from a joint_return 72_tc_356 the overall amount of spending by petitioner and ms dawson during should have put petitioner on notice that it was probable that income was omitted from their return petitioner and ms dawson wrote checks on the joint checking account with mid county during that totaled dollar_figure during petitioner and ms dawson wrote checks on the joint checking account with texaco p a w in the amount of dollar_figure the total amount of the checks written on both the accounts thus exceeded dollar_figure such a level of expenditure was made possible by the deposit in the accounts of the dollar_figure that ms dawson embezzled from her employers during although the record indicates that petitioner may have written only a relatively small percentage of the checks drawn on the accounts and petitioner claimed to have been uninvolved in his family’s finances prior to date we do not think it reasonable to conclude that he failed to notice that during he and ms dawson spent an amount that was two or three times the amount that he claimed to have believed to have been their income for each of and viz between dollar_figure to dollar_figure and the amount of adjusted_gross_income reported on each of their and returns the specific expenditures disclosed by the record that were made during also should have alerted petitioner to the probable omission_of_income from the return while the record shows that in a lincoln continental automobile and a ford big bronco automobile were purchased and a three-car garage costing dollar_figure was added to petitioner’s and ms dawson’s home petitioner has conceded that the return omitted the following amounts received by ms dawson dollar_figure of wage income from pahhs and bhhs gross_receipts of dollar_figure and a pension distribution of dollar_figure we find that expenditures made by petitioner’s family in were lavish or unusual significant sums were spent to remodel and furnish petitioner’s home during petitioner and ms dawson paid dollar_figure for the addition of a computer room over their garage they also paid dollar_figure for the remodeling of their living room and the bedrooms of their two daughters petitioner signed a further dollar_figure check to pay expenses in connection with the remodeling petitioner was aware of the remodeling petitioner was also aware in that ms dawson purchased beds for their daughters at a cost of dollar_figure a red cherry dining room set at a cost of between dollar_figure and dollar_figure a 25-inch color television and set of oak entertainment cabinets a crystal chandelier a living room set a number of sewing machines two portable televisions with built-in video cassette recorders and a camcorder expenditures_for automobiles and a boat were also made during a mercury sable automobile was purchased and petitioner purchased a nissan pickup truck for dollar_figure paying for it with two checks he wrote on the joint checking petitioner claims that the remodeling discussed above was financed by a loan although a loan of approximately dollar_figure was funded in the total cost of the remodeling of petitioner’s home in and after the funding of the loan exceeded the amount of the loan moreover it seems reasonable to us that ms dawson’s embezzlement provided a source of funds from which payments on the loan could be made aiding petitioner and ms dawson in carrying the loan account with texaco p a w also petitioner and ms dawson lent her sister and her husband dollar_figure for the purchase of a truck petitioner also purchased a 28-foot chris craft boat for dollar_figure paying for it with withdrawals from the joint checking account with texaco p a w petitioner and ms dawson paid dollar_figure to decorate the boat meeting with the decorator to discuss the decoration petitioner also incurred maintenance_expenses of over dollar_figure with respect to the boat in petitioner paid yacht club membership and dockage fees of dollar_figure with respect to the boat significant travel financed by petitioner and ms dawson also occurred during petitioner and ms dawson went on a caribbean cruise they gave ms dawson’s parents such a cruise costing dollar_figure as an anniversary present petitioner ms dawson and their daughter audrey went on a vacation costing dollar_figure to disneyland in california petitioner and ms dawson gave her sister her husband their two daughters and petitioner’s and ms dawson’s daughter audrey a vacation costing dollar_figure to disneyland the fourth factor we consider is whether ms dawson was forthright about the omitted income petitioner has not established that ms dawson was evasive concerning her true level of income we have found that ms dawson did not attempt to hide the income from her embezzlement or her expenditures from petitioner indeed all of the embezzled funds were deposited in and disbursed from joint checking accounts to which petitioner had access and with respect to which statements were available to him under the circumstances of the instant case a reasonably prudent person would have seriously questioned the gross_income reported in the joint_return petitioner and ms dawson filed for and petitioner therefore had a duty_of inquiry with respect to the correctness of the reported income a duty that he failed to discharge park v commissioner f 3d pincite sanders v united_states f 2d pincite we accordingly find based on the entire record that petitioner knew or had reason to know of the substantial_understatement of tax on the return resulting from the omission of the income embezzled by ms dawson during such year the next matter we consider is whether it would be inequitable to hold petitioner liable for the deficiency attributable to the omission of the funds embezzled by ms dawson from the return sec_6013 in deciding the issue we take into account all of the facts and circumstances id sec_1 b income_tax regs a factor to be considered is whether the person seeking relief significantly benefited directly or indirectly from the omitted income although sec_6013 since its amendment in no continued 20_f3d_173 5th cir affg tcmemo_1992_36 sec_1 b income_tax regs normal support which is to be measured by a couple’s circumstances is not considered a significant benefit sanders v united_states supra pincite terzian v commissioner t c pincite mysse v commissioner t c pincite a significant benefit exists if expenditures have been made which are unusual for the taxpayer’s accustomed lifestyle terzian v commissioner supra other factors include whether the spouse seeking relief has been deserted by the other spouse or is divorced or separated from that spouse sec_1 b income_tax regs and probable future hardships that would be visited upon the purportedly innocent spouse were he or she not relieved from liability sanders v united_states supra pincite n we conclude based on the record in the instant case that petitioner received a significant benefit from the funds that ms dawson embezzled in the embezzled funds allowed more funds to be available for petitioner’s household than were provided by the wage income that was earned by petitioner and ms dawson and continued longer expressly requires that a taxpayer seeking relief as an innocent spouse show that he or she did not significantly benefit from items of income omitted from a joint_return the question of significant benefit is nonetheless a factor properly to be considered in deciding whether it is inequitable to hold a spouse liable for the understatement attributable to the omission 93_tc_672 86_tc_228 affd 826_f2d_470 6th cir reported on their return petitioner has not shown that ms dawson used the funds exclusively for her own benefit and it appears to us that the funds were largely expended for the benefit of petitioner’s family or ms dawson’s relatives the record shows that petitioner enjoyed significant benefits such as expensive remodeling of and furnishings for his home a boat which was purchased and redecorated at significant cost and vacations to the caribbean and disneyland petitioner has not established that such expenditures were characteristic of his accustomed lifestyle and we conclude that the benefits they afforded him were unusual for his lifestyle with respect to the other factors to be considered we note that while petitioner was not deserted by ms dawson they separated and were divorced in such circumstance however does not outweigh the significant benefit that petitioner received from ms dawson’s embezzlement petitioner also has not established that any hardships would be visited upon him were he not to be relieved from liability for the deficiency attributable to the omission of the embezzled funds from the return we find therefore that it would not be inequitable to hold petitioner liable for the understatement attributable to the funds embezzled by ms dawson in based upon the foregoing we hold that petitioner is jointly and severally liable for the deficiencies in and additions to tax attributable to the funds ms dawson embezzled from her employers during that year community_income issue the next issue we shall consider is whether any of the funds embezzled by ms dawson during are taxable to petitionerdollar_figure petitioner is taxable on the funds to the extent of his ownership_interest under texas law 403_us_190 and cases cited therein texas law provides for a community system of property rights of spouses tex const art sec_15 tex fam code ann sec dollar_figure west under that system each spouse has a vested interest in and is the owner of one-half of all such property 72_tc_340 consequently a spouse is liable for the federal_income_tax on the portion of any income that is community_property id a spouse however has no ownership_interest in and is not taxable on income that is the separate_property of the other spouse id our inquiry accordingly focuses on whether the dollar_figure embezzled by ms because petitioner filed a separate tax_return from ms dawson for petitioner concedes that he is not eligible for relief as an innocent spouse under sec_6013 petitioner however does not contend and we do not consider whether he qualifies as an innocent spouse pursuant to sec_66 under which a taxpayer who does not file a joint_return may be relieved of liability for tax on items of community_income attributable to the taxpayer’s spouse see 860_f2d_1235 5th cir affg tcmemo_1987_391 dawson during was community_property or her separate_property the pertinent texas statute defines community_property as the property other than separate_property acquired by either spouse during marriage tex fam code ann sec_5 b west we have previously held that the well-established rule in texas is that the term acquired as it is used in the statute refers to the origin or inception of title johnson v commissioner supra pincite in johnson v commissioner supra pincite we reasoned as follows consequently a spouse who acquires property during marriage must acquire some legal_title to the property before such property will be characterized as community_property hence if a spouse acquires possession of property without title the property remains the separate_property of such spouse under texas law where property is acquired illegally whether title to such property passes to the illegal taker depends on whether the owner intended to pass both possession and title to the illegal taker citations omitted we must accordingly consider whether petitioner has carried his burden of proving that pahhs and bhhs did not intend to pass to ms dawson both possession of and title to the funds she embezzled in ms dawson was authorized to issue the payroll checks in her name that represented the embezzled funds she was responsible for and had signature_authority over all of the payroll checking accounts maintained by pahhs and bhhs and issued all of the payroll checks for those entities ms dawson therefore possessed the authority to act on behalf of those entities to pass both possession of and title to the funds in those payroll accounts to others based upon our consideration of the entire record in the instant case we conclude that petitioner has not carried his burden of proving that in issuing the checks pahhs and bhhs did not intend to pass to ms dawson both possession of and title to the funds embezzled by her during rule a we therefore hold that the dollar_figure embezzled by ms dawson during is community_income one-half of which is taxable to petitioner to reflect concessions and the foregoing decisions will be entered under rule
